PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BAILER, Bruno
Application No. 16/883,011
Filed: 26 May 2020
For: Visual Display Unit

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.181 filed November 13, 2021.

The record shows the Office mailed a Notice to File Missing Parts of Nonprovisional Application on June 5, 2020, stating:

An application number and filing date have been accorded to this application. The item(s) indicated below, however, are missing. Applicant is given TWO MONTHS from the date of this Notice within which to file all required items below to avoid abandonment. Extensions of time may be obtained by filing a petition accompanied by the extension fee under the provisions of 37 CFR 1.136(a). 

The application is informal since it does not comply with the regulations for the reason(s) indicated below. 

The required item(s) identified below must be timely submitted to avoid abandonment:

• Replacement drawings in compliance with 37 CFR 1.84 and 37 CFR 1.121(d) are required. The drawings submitted are not acceptable because:
• More than one figure is present and one or more figure appears to be unnumbered or misnumbered in comparison to the brief description of the figures. See Figure(s) 4. The figures must be labeled "Fig." with a consecutive Arabic numeral (1, 2, etc.) or an Arabic numeral and capital letter in the English alphabet (A, B, etc.) and correspond with a brief description having the same figure number. See 37 CFR 1.84(u)(1).
(1) To correct the figure numbering, replacement figures must be submitted.
(2) To add a brief description of an unnumbered figure, or correct the reference in the specification to the figures, a proper substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125, providing a brief description of each drawing figure presented, added or amended to correspond to the corrected numbering of the figures, must be submitted. See also 37 CFR 1.77(b)(9).
• The application contains a section in the specification containing the brief description of the figures, but is missing the description of Figure(s) 4A-4B as required by 37 CFR 1.74 and 37 CFR 1.77(b)(9). A brief description of each drawing figure presented is required to satisfy this requirement. See also 37 CFR 1.77(b)(9). 
• To add a brief description of a figure, a proper substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125, providing a brief description of each drawing figure presented, must be submitted. See also 37 CFR 1.77(b)(9).
     …

The fee(s) required within TWO MONTHS from the date of this Notice to avoid abandonment is/are itemized below. No entity status discount is in effect. If applicant is qualified for small entity status, a written assertion of small entity status must be submitted to establish small entity status. (See 37 CFR 1.27). If applicant is qualified for micro entity status, an acceptable certification of Micro Entity Status must be submitted to establish micro entity status. (See 37 CFR 1.29 and forms PTO/SB/15A and 15B)

$ 300 basic filing fee.
$ 160 surcharge.
§ 660 search fee.
$ 760 examination fee.
$(.0) previous unapplied payment amount.
$1880 TOTAL FEE BALANCE DUE.

Therefore, a reply to the Notice to File Missing Parts of June 5, 2020, was due on or before August 5, 2020 (two months from the mail date of the Notice) or up to January 5, 2021, with a petition for a five-month extension of time for response and the corresponding extension fee.  

On October 13, 2020, applicant filed a reply to the Notice to File Missing Parts in the form of a “Preliminary Amendment and Response to Missing Parts,” which included an amendment to the specification correcting the reference to the figures in the brief description of the drawings. In addition, applicant submitted a Statement of Delay Due to Covid-19 Outbreak and paid the basic filing fee, surcharge, search fee, and examination fee in the undiscounted amounts.

On November 9, 2020, the Office mailed a Notice of Incomplete Reply stating the USPTO had received applicant’s reply on October 13, 2020, after the expiration of the two-month response period set in the Notice to File Missing Parts mailed June 5, 2020. The Notice of Incomplete Reply stated that the reply of October 13, 2020, was untimely and that the application would become abandoned unless applicant obtained an extension of time for response. Additionally, the Notice of Incomplete Reply indicated the reply of October 13, 2020, was incomplete that applicant must submit a substitute specification with markings and accompanied by a clean version (without markings), and a statement that the substitute specification contains no new matter. In particular, the Notice of Incomplete advised applicant, among other things, that:

The specification claims, and/or abstract page(s) submitted is not acceptable and cannot be scanned or properly stored because:

• The specification submitted on 10/13/2020 is not a proper substitute specification. Therefore, it has been placed in the file but is NOT made of record. A proper substitute specification must show changes to the immediately prior version of the specification of record, with proper markings as outlined below. Instructions to replace the specification with a new specification do not constitute a proper substitute specification.

The Notice of Incomplete Reply indicated the period for reply continued to run from the date of the Notice to File Missing Parts mailed June 5, 2020, including extensions of time. 

On November 13, 2020, applicant filed the present petition seeking review of the Notice to File Missing Parts mailed October 13, 2020, and the Notice of Incomplete Reply mailed November 9, 2020. In particular, applicant requests that the Office determine that the brief description as originally filed included descriptions of Figs. 4a and 4b and accept the request for extensions of time for response due to the Covid-19 outbreak. Applicant noted that the parent to this application issued as Patent No 10,667,420 with the exact language.

On December 7, 2020, applicant filed a reply to the Notice to File Missing Parts in the form of a substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125, providing a brief description of each drawing figure, including Figs. 4a and 4b, accompanied by a Statement of Delay Due to Covid-19 Outbreak to extend the response period. Additionally, applicant once again asserted that the specification as originally filed included descriptions of Figs. 4a and 4b and that the Office should not have required the submission of the substitute statement. The reply of December 7, 2020, was made timely by the submission of a request for a five-month extension of time and a $3160 extension of time fee. The Office issued a filing receipt on January 6, 2021, published on April 15, 2021, and docketed the application for examination. 

The Office has reviewed the Notice to File Missing Parts mailed June 5, 2020, and Notice of Incomplete Reply mailed November 9, 2020, and finds the requirements set forth in the Notices are proper. In particular, the Office disagrees with applicant that the brief description of drawings as originally filed included descriptions of Figs. 4a and 4b. View numbers must be simple and clear and preceded by the abbreviation “FIG.” The drawings show Figures 4a and 4b, but the brief description only refers to Figure 4. This is an error, which necessitates a correction of the specification to add a brief description of Figures 4a and 4b by way of a substitute specification. Past practices by the patent practitioner do not negate the requirements stated in the Notice to File Missing Parts mailed June 5, 2020, in this application. Applicant did not file a proper reply within the two-month response period set in the Notice of June 5, 2020, in the form of a substitute specification on October 13, 2020, and therefore, necessitated the mailing of the Notice of Incomplete Reply on November 9, 2020.

Moreover, the Office finds that applicant is not entitled to any extensions of time for response due to the COVID-19 outbreak. Rather, the five-month extension of time fee was necessary for the reply of December 7, 2020, to be considered timely filed, The Office notes that for an undiscounted entity, pursuant the Notice of Extended Waiver of Patent-Related Timing Deadlines under the Coronavirus Aid, Relief and Economic Security Act and Other Relief Available to Patent Applicants and Patentees of April 28, 2020, a reply to an Office notice or action due between March 27, 2020 and May 31, 2020 (inclusive) will be considered timely if filed on or before June 1, 2020, including available extensions of time, provided that the reply is accompanied by a statement that the delay in filing was due to the COVID-19 outbreak.

Here, the two-month period for response to the Notice to File Missing Parts mailed June 5, 2020, fell on August 5, 2020, which is outside the March 27, 2020 through June 30, 2020 (inclusive) relief period to extend the patent related timing deadlines for filing a reply under the USPTO Notices. Therefore, applicant is not entitled to any extensions of the response period due to the Covid-19 outbreak.

In view of the above, the petition under 37 CFR 1.181 is DISMISSED. 

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. No extensions of time under 37 CFR 1.136(a) are permitted for filing a renewed petition. This is not a final agency action within the meaning of 5 U.S.C.
704.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	EFS-Web

This application is being referred to Technology Center Art Unit 3715 for examination.

Questions related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET